  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.563 Page 1 of 12
                                                                                     FILED
                                                                                 2020 AUG 19
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 KURT NEWLAND,
                                                       MEMORANDUM DECISION AND
                         Plaintiff,                    ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case #4:19-cv-00095-PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Kurt Newland’s appeal of the decision of

the Social Security Administration denying his application for disability insurance benefits and

supplemental security income. The Court held oral arguments on August 17, 2020. Having

considered the arguments of the parties, reviewed the record and relevant case law, and being

otherwise fully informed, the Court will affirm the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether his findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although he or she is not required to discuss all of the evidence. 3 If


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.564 Page 2 of 12




supported by substantial evidence, the Commissioner’s findings are conclusive and must be

affirmed. 4 The Court should evaluate the record as a whole, including the evidence before the

ALJ that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should

not re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       On January 27, 2017, Plaintiff filed an application for disability insurance benefits and

supplemental security income, alleging disability beginning on November 2, 2016. 7 The claim

was denied initially and upon reconsideration. 8 Plaintiff then requested a hearing before an

ALJ, which was held on November 26, 2018. 9 The ALJ issued a decision on December 12,

2018, finding Plaintiff not disabled. 10 The Appeals Council denied Plaintiff’s request for review

on September 23, 2019, 11 making the ALJ’s decision the Commissioner’s final decision for

purposes of judicial review. 12




       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 227, 231.
       8
           Id. at 108, 110.
       9
           Id. at 40–77.
       10
            Id. at 11–29.
       11
            Id. at 1–6.
       12
            20 C.F.R. § 422.210(a).


                                                 2
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.565 Page 3 of 12




        On November 18, 2019, Plaintiff filed his Complaint in this case. 13 The Commissioner

filed his Answer and the administrative record on January 30, 2020. 14 On February 3, 2020, both

parties consented to a United States Magistrate Judge conducting all proceedings in the case,

including entry of final judgment, with appeal to the United States Court of Appeals for the

Tenth Circuit. 15

        Plaintiff filed his Opening Brief on February 26, 2020. 16 Defendant filed his Answer

Brief on April 22, 2020. 17 Plaintiff filed his Reply on May 11, 2020. 18

B.      MEDICAL HISTORY

        Plaintiff has a long history of back pain. He underwent back surgeries in 2009 and 2012,

before the relevant period.

        Plaintiff has been seen by Gary M. Cole, D.O., for a number of years. In visits prior to

the alleged onset date, Plaintiff consistently reported that his pain was controlled with his

prescribed medications. 19 A note from March 2018 similarly stated that Plaintiff’s medication

helped his pain. 20 In a treatment note from April 2016, Dr. Cole opined that Plaintiff might be a

candidate for disability and stated that he should try working “an office type job.” 21



        13
             Docket No. 2.
        14
             Docket Nos. 6, 7.
        15
             Docket No. 13.
        16
             Docket No. 15.
        17
             Docket No. 19.
        18
             Docket No. 20.
        19
             R. at 358, 360, 362, 364, 367, 369, 371.
        20
             Id. at 475.
        21
             Id. at 373.


                                                   3
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.566 Page 4 of 12




       Plaintiff completed a Function Report on February 21, 2017. 22 Plaintiff reported pain

that affected his abilities in a number of ways. 23 He also reported difficulty sleeping. 24 Plaintiff

stated that he could perform household chores, but he required help and could only work in

spurts. 25 Plaintiff reported that he could drive, but for no longer than 30 minutes. 26 Plaintiff also

stated that he could walk for up to 1/2 mile, but also stated that he would need to rest every 300

feet. 27 He further indicated that he could not work a full day. 28

       Plaintiff underwent an independent medical examination conducted by Latifa Fakoya,

D.O., in April 2017. 29 Dr. Fakoya noted that Plaintiff appeared in no acute distress, appeared to

sit comfortably during the exam, demonstrated no pain-mitigating movements, did not appear

uncomfortable getting on and off the examination table, and was able to spontaneously rise from

a seated position. 30 Plaintiff’s ambulation appeared normal and symmetric. 31 Dr. Fakoya’s

exam revealed mostly normal findings, though Plaintiff displayed discernable discomfort in his

dorsolumbar region. 32 Dr. Fakoya opined that Plaintiff could sit for eight hours, stand for six




       22
            Id. at 269–76.
       23
            Id. at 269.
       24
            Id. at 270.
       25
            Id. at 271.
       26
            Id. at 272.
       27
            Id. at 274.
       28
            Id. at 275.
       29
            Id. at 379–85.
       30
            Id. at 381.
       31
            Id. at 383.
       32
            Id.


                                                   4
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.567 Page 5 of 12




hours, and walk for six hours during a normal workday. 33 Dr. Fakoya further opined that

Plaintiff could lift 40 pounds and carry 30 pounds; occasionally bend, stoop, squat, crouch, and

crawl; and frequently reach, push, pull, handle, grasp, finger, and feel. 34

           A.L. Carlisle, Ph.D., completed a psychological assessment of Plaintiff on April 12,

2017. 35 Dr. Carlisle diagnosed Plaintiff with major depressive disorder, generalized anxiety

disorder, and posttraumatic stress disorder. 36

           In April 2017, state agency physician Kendrick Morrison, M.D., reviewed Plaintiff’s

medical records and opined that Plaintiff had the physical abilities consistent with performing

light work. 37 State agency physician Richard Nielsen, M.D., reached the same opinion in June

2017. 38

           On June 13, 2017, Dr. Cole recommended that Plaintiff be put on disability because of

his back, but also suggested that Plaintiff get retraining in an area that does not require physical

labor. 39 Dr. Cole stated that he would “try to assist [Plaintiff] in any way possible to help him

get on disability.” 40




           33
                Id. at 384–85.
           34
                Id. at 385.
           35
                Id. at 387–90.
           36
                Id. at 390.
           37
                Id. at 86–88, 91–92.
           38
                Id. at 121–23, 126.
           39
                Id. at 399.
           40
                Id.


                                                   5
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.568 Page 6 of 12




        Dr. Cole completed a physical assessment form in September 2017. 41 Dr. Cole opined

that Plaintiff could walk two city blocks without rest or significant pain, sit for two hours in an 8-

hour workday, and stand or walk for two hours. 42 Dr. Cole opined that Plaintiff would need to

take daily unscheduled breaks that would last between two and three hours. 43 He further stated

his belief that Plaintiff would be absent from work more than four times per month. 44

C.      HEARING TESTIMONY

        At the hearing before the ALJ, Plaintiff described the limits his pain and mental health

issues impose on him. Plaintiff stated he had difficulty grocery shopping and required help from

his wife in putting on shoes and socks. 45 Plaintiff stated that he was able to drive for 45 minutes

that day before his feet “shut down.” 46 Plaintiff testified that he was unable to do laundry but

was able to engage in other light housework. 47 Plaintiff further stated that he has to lie down

four or five times a day. 48 Plaintiff stated that his depression and anxiety interfered with his

ability to function. 49




        41
             Id. at 409–10.
        42
             Id. at 409.
        43
             Id.
        44
             Id. at 410.
        45
             Id. at 52.
        46
             Id. at 53.
        47
             Id. at 54.
        48
             Id. at 56.
        49
             Id. at 59.


                                                  6
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.569 Page 7 of 12




       A medical expert also testified at the hearing. The medical expert testified that he did not

have adequate information to provide an opinion and stated that Dr. Fakoya’s evaluation was

“barely adequate.” 50

D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity from his alleged onset date of November 2, 2016. 51 At step two, the ALJ found that

Plaintiff suffered from the following severe impairments: a low back impairment; Raynaud’s

syndrome; carpal tunnel syndrome; an anxiety disorder; and depression. 52 At step three, the

ALJ found that Plaintiff did not have an impairment or combination of impairments that met or

equaled a listed impairment. 53 At step four, the ALJ determined that Plaintiff could not perform

his past relevant work. 54 At step five, the ALJ found that Plaintiff could perform jobs that exist

in significant numbers in the national economy and, therefore, was not disabled. 55

                                        III. DISCUSSION

       Plaintiff raises two issues in his brief. The first is whether the ALJ erred in failing to

properly address the medical opinion evidence from his treating physician, Dr. Cole. Plaintiff’s

second argument—that he would be considered disabled if Dr. Cole’s opinions were assigned



       50
            Id. at 63–64.
       51
            Id. at 16.
       52
            Id. at 17.
       53
            Id. at 17–18.
       54
            Id. at 22–23.
       55
            Id. at 23–24.


                                                  7
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.570 Page 8 of 12




proper weight—necessarily depends on the first. Therefore, the Court will first look to the ALJ’s

treatment of Dr. Cole.

       An ALJ must review every medical opinion. 56 In reviewing the opinions of treating

sources, the ALJ must engage in a sequential analysis. 57 First, the ALJ must consider whether

the opinion is well-supported by medically acceptable clinical and laboratory techniques. 58 If the

ALJ finds that the opinion is well-supported, then he must confirm that the opinion is consistent

with other substantial evidence in the record. 59 If these conditions are not met, the treating

physician’s opinion is not entitled to controlling weight. 60

       This does not end the analysis, however. Even if a physician’s opinion is not entitled to

controlling weight, that opinion must still be evaluated using certain factors. 61 Those factors

include:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment provided
       and the kind of examination or testing performed; (3) the degree to which the
       physician’s opinion is supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician is a specialist
       in the area upon which an opinion is rendered; and (6) other factors brought to the
       ALJ’s attention which tend to support or contradict the opinion. 62




       56
            20 C.F.R. § 404.1527(c).
       57
            Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003).
       58
            Id.
       59
            Id.
       60
            Id.
       61
            Id.
       62
            Id. at 1301 (quoting Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)).


                                                  8
  Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.571 Page 9 of 12




After considering these factors, the ALJ must give good reasons for the weight he ultimately

assigns the opinion. 63 If the ALJ rejects the opinion completely, he must give specific,

legitimate reasons for doing so. 64

       As set forth above, Dr. Cole completed a physical assessment form in September 2017. 65

Dr. Cole opined that Plaintiff could walk two city blocks without rest or significant pain, sit for

two hours in an 8-hour workday, and stand or walk for two hours. 66 Dr. Cole opined that

Plaintiff would need to take daily unscheduled breaks that would last between two and three

hours. 67 He further stated that Plaintiff would be absent from work more than four times per

month. 68

       The ALJ assigned little weight to this opinion.69 The ALJ stated that Dr. Cole’s opinion

did not account for the improvement Plaintiff experienced when taking pain medication. 70 The

ALJ also found that, while Plaintiff had limitations, those limitations were not as significant as

opined by Dr. Cole, as evidenced by Plaintiff’s activities of daily living.71




       63
            Id.
       64
            Id.
       65
            R. at 409–10.
       66
            Id. at 409.
       67
            Id.
       68
            Id. at 410.
       69
            Id. at 22.
       70
            Id.
       71
            Id.


                                                  9
 Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.572 Page 10 of 12




       The ALJ did not explicitly state that he was not giving Dr. Cole’s opinion controlling

weight. However, this fact is implicit in his decision. 72 Thus, the Court must determine whether

the ALJ gave good reasons for the little weight he afforded Dr. Cole’s opinion.

       Plaintiff takes issue with the evidence the ALJ cited to support his statement that Dr.

Cole’s opinion did not account for the improvement Plaintiff experienced while taking

medication. Plaintiff correctly points out that these records are from before Plaintiff’s alleged

onset date. 73 However, other records within the relevant time period support the ALJ’s

conclusion. 74

       It is well-settled that “an ALJ is not required to discuss every piece of evidence.” 75 Thus,

the fact that the ALJ did not cite to every medical record in support of his conclusion does not

require reversal. Nor was the ALJ required to discuss all the medical records—like the treatment

notes from Robert D. Armstrong, M.D.—as argued by Plaintiff. Moreover, the ALJ is required

to consider all the evidence in the record, including evidence that pre-dates the alleged onset

date. 76 It would have been error for the ALJ to disregard relevant evidence simply because it

was created before the alleged onset date. To be sure, there is evidence in the record that might

support the limitations opined by Dr. Cole. However, it is the ALJ’s responsibility to resolve




       72
          Mays v. Colvin, 739 F.3d 569, 575 (10th Cir. 2014) (“Because we can tell from the
decision that the ALJ declined to give controlling weight to Dr. Chorley’s opinion, we will not
reverse on this ground.”).
       73
            R. at 358, 360, 367.
       74
            Id. at 394, 398, 457, 468, 475.
       75
            Clifton, 79 F.3d at 1009–10.
       76
            Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008).


                                                 10
 Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.573 Page 11 of 12




that conflicting evidence. The Court’s role is to determine whether the ALJ’s decision is based

on substantial evidence, which it is.

        Plaintiff next argues that the ALJ incorrectly relied on Plaintiff’s activities of daily living

to support his decision to afford Dr. Cole’s opinion little weight. A plaintiff’s daily activities

may serve as a basis to give little weight to a treating physician’s opinion. 77 However, “sporadic

diversions do not establish that a person is capable of engaging in substantial gainful activity.” 78

        As above, there were evidentiary conflicts the ALJ was tasked with resolving. Plaintiff

testified to extreme limitations. Similarly, the Function Report he completed described serious

limits. However, even this evidence contains a number of conflicts. For example, Plaintiff

stated that he could walk up to 1/2 mile but then stated that he could only walk 300 feet before

needing to stop and rest. 79 Similarly, Plaintiff’s inability to do housework is less than clear. 80

Contrasting this evidence is the evaluation performed by Dr. Fakoya, which revealed mostly

normal findings. While the medical expert at the hearing took issue with Dr. Fakoya’s

examination, it was the ALJ’s duty, not the medical expert, to evaluate the medical opinion

evidence. All of this evidence supports the ALJ’s conclusion to give Dr. Cole’s opinion little

weight. Therefore, the ALJ’s decision will be affirmed.




        77
        Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1029 (10th Cir. 1994);
Newbold v. Colvin, 718 F.3d 1257, 1266 (10th Cir. 2013).
        78
             Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984).
        79
             R. at 274.
        80
             Id. at 270–71.


                                                  11
 Case 4:19-cv-00095-PK Document 24 Filed 08/19/20 PageID.574 Page 12 of 12




                                    IV. CONCLUSION

       Having made a thorough review of the entire record, the Court hereby AFFIRMS the

decision below.

       DATED this 19th day of August, 2020.

                                          BY THE COURT:



                                          Paul Kohler
                                          United States Magistrate Judge




                                              12
